Dear Representative Doerge:
We are in receipt of your correspondence to this office requesting our review of Act 33 of the First Extraordinary Session of 2000, which amends R.S. 32:774(B)(3)(b)(i) to provide the following:
  (b)(i)  On and after January 1, 2002, every application for the issuance of a used motor vehicle dealer's license shall be accompanied by, or supported by, which evidence as the commission shall prescribe, documenting that the dealership's general manager, office manager, title clerk, or other responsible representative of the dealership has attended a four-hour educational seminar or has registered to attend such seminar within sixty days after issuance of the license. The failure to attend the seminar shall be considered a violation of this Chapter. The educational seminar shall include but is not limited to the dealer requirements of this Chapter and the rules promulgated to implement, enforce, and administer this Chapter.  Additionally, the seminar materials shall include a presentation of the requirements of the Louisiana Department of Public Safety and Corrections, office of motor vehicles, the Louisiana Department of Revenue, and such other information that will promote good business practices.  Such educational seminar requirement shall not include written or oral exams.
This office is of the opinion that the amendment to R.S. 32:774(B)(3)(b)(i) is applicable to all applicants for used motor vehicle dealer licenses. If the legislature had intended to make a distinction between new applicants and renewal applicants, it could have so provided. Thus, the educational seminar requirements must be met by both first-time and renewal applicants.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams